Name: Commission Regulation (EC) No 3024/94 of 13 December 1994 amending Regulation (EEC) No 2729/88 laying down detailed rules for the application of Council Regulation (EEC) No 1442/88 on the granting, for the 1988/89 to 1995/96 wine years, of permanent abandonment premiums in respect of wine-growing areas
 Type: Regulation
 Subject Matter: agricultural policy;  agricultural activity;  agricultural structures and production;  trade policy
 Date Published: nan

 No L 321 /8 Official Journal of the European Communities 14. 12. 94 COMMISSION REGULATION (EC) No 3024/94 of 13 December 1994 amending Regulation (EEC) No 2729/88 laying down detailed rules for the application of Council Regulation (EEC) No 1442/88 on the granting, for the 1988/89 to 1995/96 wine years , of permanent abandonment premiums in respect of wine-growing areas THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1442/88 of 24 May 1988 on the granting, for the 1988/89 to 1995/96 wine years, of permanent abandonment premiums in respect of wine-growing areas ('), as last amended by Regulation (EEC) No 1990/93 (2), and in particular Article 9 (a) thereof, Whereas technical adjustments were made to Regulation (EEC) No 1442/88 by Regulation (EEC) No 1990/93 ; whereas the conditions referred to in the first subpara ­ graph of Article 9 (a) ( 1 ) of Regulation (EEC) No 1442/88 , for the granting of an additional premium for parcel exchange are defined in Article 10 of Commission Regu ­ lation (EEC) No 2729/88 (3), as last amended by Regula ­ tion (EC) No 3255/93 (4); Whereas the purpose of these arrangements is the restruc ­ turing of vineyards and vine growing in order to prevent fragmentation and environmental damage ; Whereas the procedure for the prior exchange of parcels should be simplified and adapted to the specific situation of each Member State ; whereas, therefore, Regulation (EEC) No 2729/88 should be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 Article 10 (2) and (3) of Regulation (EEC) No 2729/88 is hereby replaced by the following : '2. The Member States shall submit to the Commis ­ sion for approval the procedure they intend to adopt for the application of the parcel exchange arrange ­ ments referred to in Article 9a (1 ) of Regulation (EEC) No 1442/88 on the granting of permanent abandon ­ ment premiums in respect of wine growing areas .' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from the date of the permanent abandon ­ ment of wine-growing areas with respect to the 1994/95 wine year. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 December 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 132, 28 . 5 . 1988, p. 3 . 0 OJ No L 182, 24. 7 . 1993, p. 7. (3) OJ No L 241 , 1 . 9 . 1988, p. 108 . 0 OJ No L 293, 27. 11 . 1993, p. 37.